
	
		I
		111th CONGRESS
		2d Session
		H. R. 5036
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Foster (for
			 himself and Mr. Quigley) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a
		  program to populate downloadable tax forms with taxpayer return
		  information.
	
	
		1.Short titleThis Act may be cited as the
			 Autofill Act of
			 2010.
		2.Automated partially
			 pre-populated tax returns
			(a)In
			 generalChapter 77 of the
			 Internal Revenue Code of 1986 (relating to miscellaneous provisions) is amended
			 by adding at the end the following new section:
				
					7529.Automated
				partially pre-populated tax returns
						(a)Establishment of
				programThe Secretary shall
				establish a program under which taxpayers may download forms relating to the
				individual income tax returns that are populated with return information
				reported to the Secretary under chapter 61 and reported to the Secretary
				pursuant to section 232 of the Social Security Act.
						(b)Requirements
				relating to information
							(1)Deadline for
				making information availableThe Secretary shall make such return
				information available under the program established under subsection (a) not
				later than 15 days after the Secretary receives such information.
							(2)Format of
				information made availableReturn information shall be made
				available under the program established under subsection (a) in both a
				printable document file suitable for manual completion and filing and in a
				computer-readable form suitable for use by automated tax preparation
				software.
							(c)Autofill service
				deadlines
							(1)StandardsNot
				later than October 31, 2010, the Secretary shall—
								(A)establish
				standards for data download to tax preparation software, and
								(B)provide a
				demonstration server for downloading the partially populated printable document
				file.
								(2)Tax
				formsNot later than February 15, 2011, and annually thereafter,
				the Secretary shall provide on the Secretary’s Web site a secure function that
				allows a taxpayer to download, as both a printable document file and in a form
				suitable for input to automatic tax preparation software, the 1040, 1040A, and
				1040EZ forms that are populated with information with respect to the taxpayer
				that is reported under chapter 61 or any other provision of this title under
				which reporting of information is required.
							(d)Taxpayer
				responsibilityNothing in this section shall be construed to
				absolve the taxpayer from full responsibility for the accuracy or completeness
				of his return of tax.
						(e)DisclaimerBefore
				any form can be downloaded under the program established under subsection (a),
				taxpayer must acknowledge that—
							(1)the taxpayer is
				responsible for the accuracy of his return, and
							(2)all information
				provided in the downloadable form under such program needs to be
				verified.
							(f)Information
				provided for wage and self-Employment incomeFor purposes of
				subsection (a)—
							(1)Information
				related to calendar year 2010In the case of information relating to
				wages paid, and amounts of self-employment income, for calendar year 2010
				required to be provided to the Commissioner of Social Security under section
				205(c)(2)(A) of the Social Security Act (42 U.S.C. 405(c)(2)(A)), the
				Commissioner shall, using best efforts, make such information available to the
				Secretary not later than January 31, 2011.
							(2)Information
				related to calendar year 2011 and thereafterIn the case of information relating to
				wages paid, and amounts of self-employment income, for any calendar year after
				2010 required to be provided to the Commissioner of Social Security under
				section 205(c)(2)(A) of the Social Security Act (42 U.S.C. 405(c)(2)(A)), the
				Commissioner shall make such information available to the Secretary not later
				than the January 31 of the calendar year following the calendar year to which
				such wages and self-employment income
				relate.
							.
			(b)Filing deadline
			 for information returnsSubsection (b) of section 6071 of such
			 Code is amended to read as follows:
				
					(b)Information
				returnsReturns made under
				part III of this subchapter shall be filed on or before January 31 of the year
				following the calendar year to which such returns relate. Section 6081 shall
				not apply to returns under such part
				III.
					.
			(c)Conforming
			 amendment to Social Security ActSubparagraph (A) of section
			 205(c)(2) of the Social Security Act (42 U.S.C. 405(c)(2)) is amended by adding
			 at the end the following new sentence: The table of sections for chapter 77 of
			 such Code is amended by adding at the end the following new
			 item:For purposes of the preceding sentence,
			 the Commissioner shall require that information relating to wages paid, and
			 amounts of self-employment income, be provided to the Commissioner not later
			 than January 31 of the year following the calendar year to which such wages and
			 self-employment income relate.
			(d)Clerical
			 amendmentThe table of
			 sections for chapter 77 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 7529. Automated partially pre-populated tax
				returns.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to returns
			 for taxable years beginning after December 31, 2009.
			
